Citation Nr: 0113668	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and son



ATTORNEY FOR THE BOARD

S. L Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
March 1953.  He died on December [redacted], 1995.  The appellant is 
the deceased veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which found that the appellant had not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  

The Board notes that the appellant's representative has 
submitted written memoranda to the RO in which it is argued 
that a claim of accrued benefits remains open before the RO.  
It is noted that the RO denied entitlement to accrued 
benefits in the same rating decision, dated in February 1996, 
in which it first denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  As the Board noted in the introduction of 
its previous July 1998 decision, the appellant's 
representative submitted a notice of disagreement with the 
denial of service connection for cause of death in November 
1996; however, in that same statement, the appellant's 
representative clearly indicated that it was the appellant's 
desire "to withdraw the issue of entitlement to accrued 
benefits."  Therefore, because the appellant did not appeal 
the accrued benefits issue, the February 1996 decision of the 
RO became final after the prescribed one year period for 
submitting an appeal.  38 U.S.C.A. § 7104 (West 1991); see 
also 38 C.F.R. §§ 20.200, 20.201, 20.204, 20.302 (2000).

However, the Board does find that the appellant has raised an 
additional issue which has not yet been addressed by the RO.  
Although the appellant since November 1998, has repeatedly 
discussed her contention that the veteran should have been 
rated higher for his service-connected disabilities at the 
time of his death, the RO has not yet addressed these 
contentions.  As this additional issue has not been 
adjudicated and developed, and as it is not intertwined with 
the issue on appeal, it is referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The Board in a July 1998 decision denied service 
connection for the cause of the veteran's death on the basis 
that the appellant had failed to present a well grounded 
claim as there was no competent evidence of a nexus, or 
causal relationship, between the veteran's death and any 
disease or injury incurred during service.  

2.  Some of the additional evidence received since the 
Board's July 1998 decision, shows a possible relationship 
between the veteran's service-connected peripheral vascular 
disease and the cause of death identified on the veteran's 
death certificate; this evidence has not been previously 
considered, is not cumulative or redundant of evidence of 
record at the time of the prior decision, and is probative of 
the reasons for the prior denial.



CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for the 
cause of the veteran's death in July 1998 and, accordingly, 
that decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  Since the Board's July 1998 decision, new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Procedural Review

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the claim 
to reopen, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties under that law 
have been fulfilled.  

The RO has met its duty to assist the appellant in the 
development of this claim, with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death under the VCAA.  By virtue of 
the Statement of the Case issued during the pendency of the 
appeal, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Moreover, the appellant was also informed in 
several letters during the pendency of this appeal of the 
information necessary to reopen the previously denied claim 
and that she needed to tell VA of any additional medical 
records of the veteran's so that they could be requested.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The 
discussions in the rating decision, SOC, and letters sent to 
the appellant informed her of the information and evidence 
needed to reopen the previously denied claim, and complied 
with VA's notification requirements.  With regard to the duty 
to assist, there is no indication that there is any pertinent 
VA or private treatment records which the RO has not 
obtained.  Thus, the Board finds that the duty to assist is 
satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

II.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991) 38 C.F.R. § 3.312 (2000.  In order to be service 
connected, a disability must be the result of a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

In a July 1998 decision, the Board denied the appellant 
service connection for the cause of the veteran's death on 
the grounds that she had not presented any competent, i.e. 
medical, evidence of a nexus, or causal relationship between 
the veteran's cause of death and his prior service or 
service-connected disabilities.  The appellant has attempted 
to reopen her claim of service connection for the cause of 
the veteran's death.  However, because the July 1998 Board 
decision is deemed to be a final disallowance, the 
appellant's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened and is considered in the context of the entire 
record.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the Board's July 
1998 decision consisted of the veteran's service medical 
records, statements and testimony of veteran and appellant, 
VA examination reports and VA medical records, and a 
certificate of death.  The veteran died in December 1995.  
The cause of death listed on the death certificate was 
ischemic cardiomyopathy.  At the time of his death, the 
veteran was service-connected for peripheral vascular disease 
of the right lower extremity, rated as 20 percent disabling; 
and residuals of a right tibia/fibula fracture with 
paresthesias and history of claw toes, rated as 20 percent 
disabling.  The veteran's combined serviceconnected rating 
was 40 percent.

As indicated above, the Board denied the appellant's claim in 
July 1998 on the basis that she had failed to present 
competent medical evidence that established a nexus or link 
between the cause of the veteran's death and any in-service 
injury or disease; thus, the Board concluded that the claim 
was not "well grounded" and should be denied.  The Board 
notes that recent legislation eliminated the requirement of 
submitting a well grounded claim.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board has reviewed all of the evidence 
received since the July 1998 final disallowance of the claim 
for service connection for the cause of the veteran's death.  
The Board concludes that new and material evidence has been 
submitted to reopen the claim, especially when viewed in 
context of the recent elimination of the requirement of a 
"well grounded claim".  Specifically, the Board finds that 
the appellant has submitted some medical evidence in the form 
of excerpts from medical treatises that suggest that the 
veteran's service-connected peripheral vascular disease may 
have substantially contributed to his death.  At the time of 
the appellant's personal hearing conducted at the RO in 
February 2000, the appellant submitted copies of excerpts 
from several medical treatises as to the relationship between 
peripheral vascular disease, ischemia, and other 
cardiovascular conditions.  The Board concludes that this 
additional evidence is "new and material evidence".  When 
the claim was previously addressed, there was no medical 
evidence that the veteran's peripheral vascular disease was 
related to the cause of his death.  These are facts which 
bear directly and substantially on the reasoning of the prior 
denial.  The evidence is new and material; and thus, the 
claim must be reopened.


ORDER

New and material evidence has been submitted and the claim 
for service connection for the cause of the veteran's death 
is reopened.  To this extent only, the appeal is granted.



REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  The 
Board has a duty to assist the appellant in the development 
of facts pertinent to his claim.  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Schafrath v. Derwinski, 1 Vet. App. 599 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Abernathy v. Principi, 3 Vet. App. 461 
(1992).  In the instant case, the Board notes that there may 
be additional VA medical records which would be pertinent to 
this claim.  It is also noted that the veteran apparently 
died in the emergency room of a private hospital; on remand, 
the RO should attempt to obtain these medical records as 
well.  

In addition, the Board notes that the requirement to assist 
the veteran in obtaining available records includes obtaining 
records relating to the Social Security Administration's 
(SSA) determination that a veteran is disabled.  The record 
in this case reveals that the veteran was in receipt of 
Social Security Disability Benefits.  The United States Court 
of Veterans Appeals (Court) has stated that, although the 
SSA's decision regarding the appellant's unemployability is 
not controlling for VA determinations, it is pertinent.  
Collier v. Derwinski, 1 Vet. App. 413 (1991).  Under 38 
U.S.C.A. § 5106 (West 1991), the SSA, as well as any other 
Federal department or agency, shall provide such information 
to the Secretary as the Secretary may request for purposes of 
determining eligibility for or the amount of said benefits or 
verify other information with respect thereto.  The Court has 
also held that SSA's administrative law judge's decision is 
evidence which cannot be ignored and to the extent its 
conclusions are not accepted, reasons and bases should be 
given therefor.  Collier, supra.  Thus, on remand the RO 
should also obtain these records.

Finally, as noted earlier in the above decision, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The Board notes that the records referred to above 
should be requested and obtained by the RO.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
appellant provide information as to all 
health care providers who had treated the 
veteran in the five years preceding his 
death.  The RO should then, with the 
appellant's assistance, obtain any 
additional records that have not yet been 
associated with the claims folder.  These 
should include all VA treatment records as 
well as the emergency room records from 
Lutheran General Hospital on the date of 
his death in December 1995.  If such 
records are unavailable, that fact should 
be documented in the claims folder and the 
appellant should be so notified.   

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the above development is 
completed, the RO should obtain a medical 
opinion from a VA physician specializing 
in cardiovascular medicine.  The 
physician must be provided a copy of this 
remand together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she reviewed the 
claims folder.  After review of the 
claims file, the examiner should render 
an opinion as to the cause of the 
veteran's death and whether it is at 
least as likely as not that:  (1) the 
veteran's cause of death was causally 
related to his prior active service; or 
to his service-connected peripheral 
vascular disease of the right lower 
extremity; or (2) whether his service-
connected disabilities caused or 
substantially contributed to his death.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of this REMAND is to afford the appellant due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence she desires to have 
considered in connection with the present appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further 
action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


